Mr. Justice O’Connor delivered the opinion of the court. Abstract of the Decision. 1. Brokers, § 85*—when evidence as to negotiations of with purchaser admissible. In an action by brokers against an owner of real estate for commissions for the sale thereof, the defendant may introduce evidence of negotiations by him with the purchaser in support of his defense that the sale was consummated through his efforts and not those of the plaintiffs. 2. Instruction, § 135*—when party may not complain that instructions not given. Where a party makes no request to the trial court therefor, he cannot complain on review that certain instructions were not given. 3. Instructions, § 126*—when properly refused as abstract. It is not error to refuse to give instructions stating abstract principles of law.